EXHIBIT Supply Contract Between Bangkok Solar CO,L TD and NP Capital Corp. Meeting on the 19'hof January. 2008, at the office of Bangkok Solar CO,LTD., Chacheangsao. Thailand, (hereinafter referred to as "BSC") on the one part, and NP Capital Corp. (hereinafter referred to, as -NPC") on the other part, as follows: WHEREAS BSC is the beneficial owner of a factory manufacturing solar modules with the a-Si (amorphous silicon) technology in Thailand. and, WHEREAS BSC is interested in having said a-Si solar modules marketed in North America WHEREAS NPC has declared itselfcapable of implementing such marketing activities on BSC's behalf. in North America IT HAS BEEN MUTUALLY AGREED, AS FOLLOWS: Two duly authorized representatives of BSC and NPC, Dr. Krisada Chongphaibuipatana (Vice-President/ Sales & Marketing Department) and Mr. Bradley C. Holt (CEO), have investigated on the potential of marketing BSC's a-Si solar modules, in North America, through the services of NPC, NPC has arranged to provide BSC with proper market and competitor information, potential customers, marketing activities and the ongoing implementation schedule, in the framework of a performance of NPC on North America. 2. Based on the above information and following contract negotiations between BSC and NPC. BSC has agreed to grant NPC an exclusive distributor right for it's a-Si solar modules for the territory of the North America, with an initial sales quota of 20 Megawatts of modules, for the trial year during the period of 12 months after BSC got UL certificate. This sales quota will be adjusted, upwards, or downwards, by mutual agreement of the Parties, together with the CIF Price USA WEST COAST PORT and the exclusive right and Payment Term Condition referred to under Paras 3. and 4. in according of this Supply Contract. 3. The Exclusive right in North America Distributor condition : a) BSC will grant this Exclusive North American Distributor to NPC. if NPC fully perform as per the or.wriised of item 4 after the 6 months of getting UL Certification's. 1 b) NP Capital is granted the Exclusive Rights for North American, BSC will therefore not effect any deliveries to other customers in North American, Unless NP Capital could not accept the Quantity which BSC would like to share in the North American Market, BSC has the right to sell to other customers in North American with the condition that the discussion has to be done between two parties first and the Price should not be lower than what the NP Capital gets. Furthermore, NP Capital undertakes not to conclude any agreement with customers of BSC, in particular also from outside North American Market. 4. Orders. Prices, Shipment, and Terms of Payment a. Orders. Bangkok Solar agrees to sell to NP Capital twenty (20) MWp solar modules and the shipment of total amount 20 MWp will be shipped to NPC within 12 month after BSC got UL certificate at the price listed below. The parties tentatively agree to the following order schedule : Month
